Citation Nr: 1639330	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 2000 to April 2005, January 2008 to May 2009, and March 2011 to May 2012 with service in an imminent danger pay area.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In January 2016, the Veteran testified at a video conference hearing before the undersigned during which the record was held open for 60 days.  

The Board has recharacterized the Veteran's claims for PTSD and depression more broadly to an acquired psychiatric disability, to include PTSD, in order to clarify the nature of the benefits sought and ensure complete consideration of the claims.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from January 2009 to March 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


REMAND

In January 2013, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for PTSD and following the clinical evaluation and review of the claims file, the examiner rendered the Veteran a diagnosis of insomnia.  Since then, the evidence of record includes VA treatment records dated from November 2015 to February 2016 submitted by the Veteran in February 2016.  These records include a February 2016 psychiatry attending note by a VA psychiatrist documenting the Veteran's current diagnosis of PTSD with anxious mood and depressive disorder not otherwise specified (NOS).  In light of the Veteran's combat service in an imminent danger pay area during his period of active service from March 2011 to May 2012 and current diagnoses of an acquired psychiatric disability, a remand is needed to obtain a VA medical opinion to determine the etiology of these diagnoses.  When VA undertakes to provide a VA examination and/or medical opinion, it must ensure that the examination and/or opinion is adequate.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's file to an appropriate examiner to provide an opinion regarding his psychiatric condition. Only if the examiner concludes that another examination is required, should one be provided.  

For purposes of this remand, it is presumed the Veteran served in combat during his period of active service from  March 2011 to May 2012.

The examiner is to be advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that the Veteran's current psychiatric disorder, to include PTSD and depressive disorder NOS (whether or not either has since resolved), is related to his periods of active service from August 2000 to April 2005, January 2008 to May 2009, and March 2011 to May 2012 with service in an imminent danger pay area.  A complete rationale should be provided.

2.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  

3.  When the development requested has been completed, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


